SUMMARY OPINION
NIERENGARTEN, Judge.
FACTS
Relator Barbara Jo Miller was employed by respondent Minnetonka Health Care Center as a Director of Nursing until she terminated her employment on or about December 19, 1983. In a letter dated December 21, 1983, Miller informed the Min-netonka Center of her intent to resign, apparently for personal reasons. She missed the hearing before the referee and failed to appear at the review hearing. The Commissioner of Economic Security affirmed the decision of the referee determining that the termination was voluntary and without good cause attributable to the employer.
DECISION
The evidence in the record before the department referee reasonably supports the determination of the Commissioner and is not disturbed. White v. Metropolitan Medical Center, 332 N.W.2d 25 (Minn.1983). Any new matters raised for the first time on appeal are not considered. Plowman v. Copeland, Buhl & Co., 261 N.W.2d 581, 583 (Minn.1977). Accordingly, Miller was disqualified from receiving unemployment compensation benefits pursuant to Minn.Stat. § 268.09, subd. 1(1) (Supp. 1983).
Affirmed.